Citation Nr: 0208051	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-03 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability, on a direct or presumptive basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1985 to 
July 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied service 
connection for depression.  In February 2001, the Board 
remanded the veteran's claim for additional development, and 
the case has now returned for further adjudication.


FINDING OF FACT

The veteran's neuropsychiatric disability, diagnosed as 
depression not otherwise specified, was not incurred in 
active military service; there is no evidence that the 
veteran manifested a psychosis to a compensable degree within 
the year after active service. 


CONCLUSION OF LAW

Service connection for a neuropsychiatric disability, 
diagnosed as depression not otherwise specified, is not 
warranted. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection for psychosis is presumed if it is manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In an April 1997 written statement, the veteran indicated 
that he was seeking service connection for a neuropsychiatric 
disability as secondary to his service-connected 
disabilities.  However, on a Form 9 filed in July 2000, he 
instead indicated that he was seeking service connection for 
a nervous disorder as a direct result of service.  In written 
statements filed in August 2000 and February 2002, the 
veteran's representative argued in favor of service 
connection for a neuropsychiatric disability as having 
manifested first in service (rather than as secondary to any 
service-connected disabilities).  Since the veteran has 
essentially abandoned his secondary service connection claim, 
the Board will consider his claim on direct and presumptive 
bases only.   

Service medical records do not show that the veteran had any 
complaints, diagnoses, or treatment for a neuropsychiatric 
disorder.  At the time of his medical examination for 
separation from service in May 1993, he denied having 
depression, excessive worry, periods of unconsciousness, or 
nervous trouble of any sort.  Neurologic and psychiatric 
examinations were normal.  

The record does not reflect that the veteran manifested any 
psychoses within one year of separation.  At an October 1993 
VA examination, he appeared alert, coherent, relevant, and 
well oriented, with no signs of tension or evidence of mental 
disease. 

In October 1996, the veteran was referred by a VA orthopedic 
service for psychiatric consultation.  He complained of 
difficulty falling asleep, weight gain, and easy 
irritability.  These symptoms had been of "gradual onset" 
but had increased in the prior few months.  The veteran was 
diagnosed as having depression, although no opinion as to 
etiology was proffered.  VA records reflect continued 
outpatient treatment for depression, not otherwise specified, 
between November 1996 and December 1998.  None of these 
records contain any opinion relating this psychiatric 
disability to the veteran's period of active duty.  

In a February 2002 written statement filed by the veteran's 
representative, it was contended that the veteran's mental 
disability manifested itself after he was wrongly accused of 
stealing some money while on active duty and was 
involuntarily discharged.  The veteran's DD Form 214 
indicates that the veteran was honorably discharged from 
active duty in July 1993 and the claims file contains no 
evidence corroborating or substantiating the allegations made 
in the February 2002 written statement. 

The Board, having considered and weighed all the evidence in 
the record, finds that the veteran's diagnosed depression, 
not otherwise specified, was not incurred during his active 
military service.  The Board further finds no evidence of any 
psychosis which manifested within one year of the veteran's 
discharge.  Therefore the Board concludes that the veteran is 
not entitled to service connection for a neuropsychiatric 
disorder, diagnosed as depressive disorder not otherwise 
specified, on direct or presumptive bases. 

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in July 1993.  See 38 C.F.R. § 3.151(a) (2001).  
His informal claim received at the RO in April 1997 
identified the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2001).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
statement of the case in July 2000, a detailed letter in July 
2001 concerning the types of evidence needed to established 
service connection for depression, and a supplemental 
statement of the case in November 2001.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether service connection could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO has obtained VA treatment records, and the 
veteran has not indicated that there are any outstanding 
medical records to be considered. 

In March 1998, the veteran requested a personal hearing at 
the RO, which was ultimately scheduled to take place on March 
23, 1999.  However, in a March 1999 memorandum, the veteran's 
representative requested that this hearing be canceled.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)) [emphasis added].  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant as the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. §  5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

In this case, there is competent medical evidence that the 
veteran has been currently diagnosed as having depression, 
not otherwise specified.  However, there is no record of any 
psychiatric complaints, treatment, or diagnoses in service, 
or of any manifestations of psychosis within one year of the 
veteran's discharge from active duty.  While the veteran has 
vaguely asserted that his psychiatric condition began in 
service, there simply is no competent evidence indicating 
that his depression is related to any event or injury in 
service, nor is there any evidence substantiating the 
assertion of the veteran's representative that the veteran 
was involuntarily discharged after having been wrongly 
accused of stealing.  As noted above, the veteran's DD Form 
214 reflects that he received an honorable discharge, and 
there are no documents in the claims file which in any way 
substantiate the allegations made by the veteran's 
representative in the February 2002 written statement.  
Therefore, because the evidence of record in this case does 
not satisfy subparagraphs (B) and (C) of 38 C.F.R. § 
3.159(c)(4), the Board finds that VA has no duty to seek a 
medical examination or opinion in this case. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case to the RO (which considered 
the VCAA in its November 2001 supplemental statement of the 
case), or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

ORDER

Service connection for a neuropsychiatric disorder, diagnosed 
as depression not otherwise specified, is denied on direct 
and presumptive bases.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

